DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/No Terminal Disclaimer
No Response to Arguments is required since Applicant believed they had placed the application in condition for allowance (see the response items 4-7 on pages 12-13). Applicant indicates on page 12, at item 4 that “Applicant is submitting together with this response a terminal disclaimer to obviate the nonstatutory double patenting rejections”, but no such terminal disclaimer has been filed as seen on the EFS Acknowledgement Receipt of 10/12/2021.  Hence, some double patenting rejections are maintained below. 

Withdrawn Allowable Subject Matter
Clearly the Examiner erred in including the claims rejected under nonstatutory double patenting when indicating allowable subject matter, as can be seen in section 4 of the prior Office action where claims 2, 5, 6, and 8-13 were rejected, but later indicated as allowable in sections 14 and 15.  These claims cannot be considered allowable until the double patenting rejection is obviated by a filed terminal disclaimer.  Due to the error, this Office action will Not be made Final.

Drawings
The drawings were received on 10/12/2021.  These drawings are Approved.

Election/Restrictions
Newly submitted claims 21-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

I.   The Invention Group I as originally presented and claimed in still pending claims 1 and 3-14, is drawn to a MEMS device and method comprising a membrane and packaged by upper and lower cavities in a top layer and handling layer and a method of making the same, classified in US 333/186 and 438/51 where the device corresponds to at least CPC H03H 9/02244, 9/0538, 9/0547 and 9/1057 and B81B 7/0032 and the method corresponds to at least CPC H03H 3/0072 and B81C 1/00182 and 1/00261. 
 {Note:  The claims to the device and method are very similar, so there was not considered to be a burden on the Examiner to search both because any reference, if found, that would anticipate the device would most likely also anticipate the method as claimed.}
II.   The Invention Group II of new claims 21-26 is drawn to a MEMS device comprising a stop anchor within an opening of a movable electrode and a welding pad that contacts both the movable electrode and the stop anchor when a voltage is applied, classified in US 333/186 corresponding to at least CPC H03H 9/02259 and B81B 3/0035, 3/0054 and 3/0056.
These invention are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 

Additionally, the invention of the method of claims 8-14 cannot make the device of new claims 21-26 due to the mutually exclusive features discussed above.
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, new claims 21-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 8, 9, 10, 11, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 2, 6, 7, 8, 8, 9, and 10 of U.S. Patent No. 10,291,200 (US ‘200 hereinafter).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application now includes the subject matter of original claim 2 (now cancelled) which was rejected under claim 2 of US ‘200, which includes that the “device layer, top layer, and handling layer are all… bonded together”, and each of claims 8-13 of the instant application remain rejected for the same reasons as given in section 4 of the prior Office action since the minor changes to instant claim 8 do not amount to a difference in the 


Allowable Subject Matter
Claims 3-7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA SUMMONS whose telephone number is (571)272-1771. The examiner can normally be reached M-Th, M-F: 10:30am-8:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




bs 								/BARBARA SUMMONS/January 13, 2022                                                          Primary Examiner, Art Unit 2843